Title: To James Madison from John Gavino, 24 July 1801 (Abstract)
From: Gavino, John
To: Madison, James


24 July 1801, Gibraltar. No. 68. Reports frigate Philadelphia came into the bay 18 July; since then two Tripolitan cruisers anchored there have kept their flags lowered. Captain Barron requested a pilot to go to Tetuán Bay for water, since governor allows no water for warships. Five homeward bound American ships will go with Philadelphia, and more are arriving. Commodore Dale’s squadron has deterred Tripolitan cruisers from doing more damage, saving perhaps twenty merchant ships from capture. Encloses receipt for $36 spent to send advice boat to Philadelphia. Postscript of 26 July reports capture of three American brigs in recent days by French and Spanish privateers “& Yesterday a large ship also supposed to be an american.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:530. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

